Fletcher, Presiding Justice.
Ralph J. Hunstein seeks a writ of mandamus ordering the Douglas County District Attorney to deliver funds that were seized in 1989 from James E. Query’s bank account and awarded to the state *516in 1993. Hunstein claims that Query assigned the funds to him as payment of attorneys’ fees in a federal criminal case.
Decided February 3, 1977
Reconsideration denied February 21, 1997.
Ralph J. Hunstein, pro se.
David McDade, District Attorney, William H. McClain, Assistant District Attorney, pro se.
To obtain the right to the extraordinary remedy of mandamus, the petitioner must show both a clear legal right to the relief sought and the absence of another adequate remedy. Hunstein has failed to make either showing. His remedy was to file a claim on his own behalf in the state forfeiture action, which he did not do. As a result, he is not an owner or interest holder under the forfeiture statute and does not have a clear legal right to the seized funds. See OCGA § 16-13-49 (a). Therefore, we affirm the trial court’s denial of mandamus.

Judgment affirmed.


Benham, C. J., Fletcher, P. J, Sears, Carley, Thompson, Hines, JJ, and Judge H. Arthur McLane concur. Hun-stein, J., disqualified.